PER CURIAM:
Corey T. Sneed appeals the district court’s order denying his motion to resubmit his 28 U.S.C. § 2254 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Sneed v. Jackson, No. 5:06-he-02099-BO (E.D.N.C. Apr. 10, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.